--------------------------------------------------------------------------------

--------------------------------------------------------------------------------























 
 
EXECUTIVE
EMPLOYMENT AGREEMENT
 
 

















OXFORD MEDIA, INC.,
a Nevada Corporation
as “Employer”


and


DAVID PARKER,
as “Executive”














Effective Date:
 01 October 2005


 
 

--------------------------------------------------------------------------------

 






EXECUTIVE EMPLOYMENT AGREEMENT


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

I


PARTIES


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective
as of the 1st day of October, 2005 (the “Effective Date”), by and between OXFORD
MEDIA, INC., a Nevada corporation (the “Employer”); and, DAVID PARKER, an
individual currently residing in the State of California (the “Executive”).
Employer and Executive are sometimes referred to collectively herein as the
“Parties”, and each individually as a “Party”.


II


RECITALS


A.    Employer is engaged in the business of, among other things, through its
subsidiary businesses, (i) developing private broadband networks and proprietary
software and hardware which allows for the delivery of low-cost broadband
Internet access as well as video and audio content on demand on a Pay-Per-View
basis; and, (ii) acting as a wireless and business systems provider specializing
in WiFi/WiMAX, IT Security and IT Integration, and Telecom (which includes as
part of these offering of services, the design and installation of specialty
communication systems for data, voice, video, and telecom, and the deployment of
fixed wireless networks).


B.    Employer’s principal place of business is located at One Technology Drive,
Building H, Irvine, California, 92618 (the “Premises”).


C.    Executive is acknowledged as having domain expertise and significant
contacts in the fields of technology to be pursued by Employer, and Executive
represents to possess certain other skills and contacts which would enable
Executive to benefit Employer.  


D.    The Parties acknowledge that the Executive’s abilities and services are
unique and essential to the prospects of Employer, and Employer has relied upon
Executive agreeing to serve Employer pursuant to this Agreement.


E.    Employer desires to retain the services of Executive, and Executive
desires to be retained by Employer, all pursuant to the terms and conditions
contained herein.


F.    NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:





 

 
 
1

--------------------------------------------------------------------------------

 
 
 
III


EMPLOYMENT


3.1    Position. Employer hereby hires Executive to serve in the position as
chief operating officer and Chairman of the Board of Directors. Executive shall
do and perform all services, duties, responsibilities, and acts typically and
customarily undertaken by the chief operating officer and Chairman of the Board
of a corporation of size and scope substantially similar to Employer, which
shall include but not be limited to those items prescribed by the Bylaws of
Employer, as amended from time-to-time, subject always to the final
determination of the Board of Directors of Employer (the “Board”). Said services
may also include, but not be limited to, those listed on Exhibit 3.1, attached
hereto and incorporated herein by reference.


3.2    Reasonable Additional or Changed Responsibilities. Nothing herein shall
preclude the Board from changing Executive’s title or materially changing the
duties of Executive if such Board has concluded in its reasonable judgment that
such change is in Employer’s best interests and it is agreed to by Executive. At
all times during the term of this Agreement, Executive shall be employed as a
senior executive of Employer, with appropriate and commensurate compensation,
title, rank and, status. If Executive is elected or appointed a director or
officer of any of Employer’s subsidiaries during the Term of this Agreement,
Executive, if he accepts such position, will serve in such capacity without
further compensation.


3.3    Time and Effort.


3.3.1    Entire Productive Time. Executive shall devote a substantial portion of
Executive’s business time, attention, knowledge, and skill to the business and
interests of Employer. Employer shall be entitled to all the benefits and
profits arising from or incident to any and all services performed by Executive
pursuant to this Agreement.


3.3.2.    Exceptions. Nothing contained in Section 3.3.1., above, shall be
construed to prevent Executive from, during the Term of this Agreement:


(a)    purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in his collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any corporation engaged in a business competitive to that of Employer; or


(b)    participating in conferences, preparing or publishing papers or books or
teaching, so long as Executive provides reasonable written notice to the Board
of such activities prior to Executive engaging in them; or


(c)    continuing to participate in business activities and pursuits in which
Executive is involved as of the Start Date.
 
3.4    Term.


3.4.1.    Initial Term. Executive’s employment with Employer and the Term of
this Agreement shall commence on the 1st day of October 2005 (the “Start Date”),
and shall continue for an initial period of three (3) years, unless sooner
terminated as provided for herein (the “Initial Term”).


 
 
 
2

--------------------------------------------------------------------------------

 




3.4.2.    Extended Term. This Agreement shall remain in full force and effect
and shall renew for an additional twenty-four (24) months (the “Extended Term”),
provided that neither Party at least sixty days (60) prior to the end of Initial
Term gives written notice to the other of its decision to not have the Agreement
remain in full force and effect for the Extended Term, thereby terminating the
Agreement as of and at the end of the Initial Term.


3.4.3.    Term Defined. For purposes of this Agreement, the word “Term” shall
specifically include the Initial Term and all Extended Term hereunder.


3.5    Location. Except for routine travel incident to the business of Employer,
Executive’s services hereunder shall be principally performed at the Premises,
or such other location within the surrounding area of the Premises.


IV


COMPENSATION


4.1    Base Salary. Employer agrees to pay Executive and Executive agrees to
accept as compensation for the services and obligations set forth herein, as
Base Salary, the sums referenced on Exhibit 4.1, attached hereto and
incorporated herein by reference, per annum, which sum shall be paid to
Executive by Employer in equal semi-monthly installments to be tendered to
Executive on the first and fifteenth day of each month, or at such other
intervals as may be mutually agreed upon by Employer and Executive. In addition,
Employer agrees to issue to Executive a total of three hundred thousand
(300,000) shares of common stock of Employer, with 100,000 of such shares issued
on 01 March 2006, 2007, and 2008, provided that Executive is employed hereunder
on such issuance date.


4.1.1.    Necessary Deductions. Employer shall deduct from the Base Salary
amounts sufficient to cover applicable federal, state, and/or local income tax
withholdings, and any other amounts which Employer is required to withhold by
applicable law.


4.1.2.    Yearly Review. Upon each yearly anniversary of the Start Date,
Executive’s Base Salary shall be reviewed by the Board or the Compensation
Committee of the Board (the “Compensation Committee”). Base Salary may be
increased above those amounts referenced in Exhibit 4.1, but may never be
decreased, in the sole discretion of the Board or the Compensation Committee.


4.2    Discretionary Annual Bonuses. Employer may, but is not obligated to, pay
Executive, as additional annual compensation, during each calendar year ending
during the Term of this Agreement, such sums as may annually be determined by
the Board, or the Compensation Committee, including bonus, regular and cost of
living increases, and adjustments.
V


EXECUTIVE BENEFITS


 
 
 
3

--------------------------------------------------------------------------------

 




5.1    Employer Policy. During the Term of this Agreement, Executive shall be
entitled to participate in employee benefit plans or programs of Employer, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Such additional benefits shall include, subject
to the approval of the Board, full medical, dental and disability income
insurance, and participation in qualified pension and profit sharing plans, as
well as a car allowance of Seven Hundred Fifty Dollars ($750.00) per month and a
One Hundred Fifty Dollar ($150.00) monthly cell phone allowance.


5.2    Business Expenses. Employer will reimburse Executive for all reasonable
business expenses incurred by Executive in the performance of Executive’s duties
provided that:


(a)    Each such expenditure is reasonable and is made to support the execution
of Employer’s business or strategic plan;


(b)    Executive furnishes to Employer adequate records and other documentary
evidence required to substantiate such expenditures as a proper deduction for
federal income tax purposes.


5.3    Vacation Time. Executive shall be granted three (3) weeks paid vacation
for each calendar year during the Term, with said time being immediately
available for Executive’s benefit, but prorated for the 2005 calendar year, in
accordance with Employer’s policy generally applicable to all employees.
Vacation shall only be taken at such times as not to interfere with the
necessary performance of Executive’s duties and obligations under this Agreement
unless otherwise agreed upon by the Board. However, if at the end of any
calendar year there is any accrued and unused vacation time for Executive,
additional vacation time for Executive will not accrue until Executive takes all
of his vacation time accrued from prior calendar years. Upon using said accrued
vacation time, Executive shall once again be entitled to three (3) weeks paid
vacation time for that calendar year, prorated for the month in which the
remaining accrued vacation time was taken.
 
5.4    Indemnification. Employer and Executive shall execute an Indemnification
Agreement in the form of Exhibit 5.4, attached hereto and incorporated herein by
reference, which shall provide, among other things, that Employer shall
indemnify Executive against certain claims arising by reason of the fact that he
is or was an officer or director of Employer. In addition to all rights under
the Indemnification Agreement, the Parties further agree that all liabilities
incurred by Executive in his capacity as an officer hereunder shall be incurred
for the account of Employer, and Executive shall not be personally liable
therefore. Executive shall not be liable to Employer, or any of its respective
subsidiaries, affiliates, employees, officers, directors, agents,
representatives, successors, assigns, stockholders, and their respective
subsidiaries and affiliates, and Employer shall, and hereby agrees to,
indemnify, defend and hold Executive harmless from and against any and all
damages and/or loss or liability (including, without limitation, all cost of
defense thereof), for any acts or omissions in the performance of service under
and within the scope of this Agreement on the part of Executive.


5.5    Change in Control Payments.


 
 
 
4

--------------------------------------------------------------------------------

 




5.5.1.    Change in Control. For purposes of this Agreement, a “Change in
Control” of Employer shall be deemed to have occurred if (a) there shall be
consummated (i) any consolidation or merger of Employer into or with another
person, as such term in used in Sections 13(d)(3) and 14(d)(2) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), in which Employer is
not the continuing or surviving corporation or pursuant to which shares of
Employer’s common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (ii) any sale, lease or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of Employer; or, (b) the shareholders of Employer approve any plan or proposal
for the liquidation or dissolution of Employer; or, (c) any person who is not
now the owner of twenty percent (20%) or more of Employer’s outstanding equity
securities shall become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of twenty percent (20%) or more of Employer’s
outstanding equity securities; or, (d) individuals who are the members of the
Board (once the Board consists of at least seven members) cease to constitute a
majority of the members of the Board, provided that any person becoming a member
of the Board subsequent to such date whose election or nomination for election
was supported by two-thirds of the directors who then comprised the Board shall
be considered to be part of the original majority.


   5.5.2.    Severance Payment. Upon the occurrence of a Change in Control of
Employer, the employment of Executive hereunder shall terminate and Employer
shall pay (or, if applicable, Employer shall ensure that it’s successor or
assign shall pay) to Executive in cash, on the day on which the Change of
Control occurs (which for the purposes of this Agreement, shall be the
Termination Date for this Article V), the following:


(a)    All accrued and unpaid salary and other compensation payable to Executive
by Employer for services rendered by Executive to Employer through the
Termination Date;


(b)    All accrued and unused vacation and sick pay payable to Executive by
Employer with respect to services rendered by Executive to Employer through the
Termination Date; and


(c)    Severance pay in an amount equal to twenty-four (24) months salary based
upon the then existing salary of Executive, with the total amount to be paid in
one installment on the due date noted above, calculated at a net present value.
 
5.5.3.    Provision of Services Following Change in Control. At the request of
Employer, Executive shall continue to serve hereunder for a period of time not
to exceed one hundred eighty (180) days following the Termination Date. If
Employer requests Executive to perform such services, Executive shall be
compensated from and after the Termination Date for the period that Executive
actually remains employed by Employer at his then current salary, and with the
provisions of Section 5.2, above, continuing to apply as well. All such amounts
payable to Executive shall be in addition to and not in lieu of the amounts
payable to Executive under Section 5.5.2, above. Upon the later to occur of an
occurrence of a Change of Control or the termination of any period during which
Executive continues to provide services as aforesaid, Executive’s employment
hereunder shall terminate.


 
 
 
5

--------------------------------------------------------------------------------

 




5.6    Life Insurance. Upon the completion of the first six (6) months under the
Term, Employer shall purchase, at its sole cost and expense, a term life
insurance policy with a death benefit of One Million Dollars ($1,000,000), with
Executive as the owner and insured, if such coverage is available. Executive, as
the owner of the policy, shall designate the beneficiary of the policy, as he
may change same from time-to-time. Employer shall keep and maintain the policy
in full force and effect throughout the entire Term. Executive agrees to permit
Employer to purchase “key man” term life insurance coverage (as that term is
commonly defined) on Executive for the benefit of Employer, in the sole
discretion and sole cost and expense of Employer.


VI


TERMINATION


6.1    Termination in Case of Death.


6.1.1.    Termination Event. Executive’s employment hereunder shall terminate
immediately upon the death of Executive, which shall be the Termination Date for
this Section 6.1.


6.1.2.    Result of Termination. Upon termination of Executive’s employment
pursuant to this Section 6.1, Employer shall pay to Executive’s estate, on the
Termination Date, a lump sum payment of an amount equal to (i) all accrued and
unused vacation and sick pay payable to Executive by Employer with respect to
serviced rendered by Executive to Employer through the Termination Date; and,
(ii) an amount equal to twelve (12) months salary based upon the then existing
salary of Executive, payable in the same manner as salary would have been paid
to Executive had he continued to work for Employer hereunder. In addition to the
foregoing, and notwithstanding the provisions of any other agreement to the
contrary, Employer shall continue to provide for the benefit of Executive’s
family the medical benefits referred to in Section 5.1 hereof for twelve (12)
months following the Termination Date.


6.2    Termination in Case of Disability.


6.2.1.    Termination Event. If Executive suffers a physical or mental
disability which results in Executive being unable to perform his duties
hereunder for a three (3) consecutive month period, then the Parties shall
proceed as follows: (i) the Board shall select a qualified physician; (ii)
Executive or his legal representative, if applicable, shall select a qualified
physician; (iii) those two (2) physicians shall select a third qualified
physician; (iv) the three physicians shall examine Executive and review his
physical and mental capacity. If a majority of the three physicians determine in
good faith that such physical or mental disability renders Executive incapable
of performing his duties hereunder for a period of at least three (3)
consecutive months following the date of such physician’s written opinion, then
Executive’s employment shall terminate effective three (3) weeks following the
date of such physician’s written opinion, which shall be the Termination Date
for this Section 6.2.


6.2.2.    Result of Termination. Upon termination of Executive’s employment
pursuant to this Section 6.2, Employer shall pay to Executive, on the
Termination Date, a lump sum payment of an amount equal to (i) all accrued and
unpaid salary and other compensation payable to Executive by Employer and all
accrued and unused vacation and sick pay payable to Executive by Employer with
respect to services rendered by Executive to Employer through the Termination
Date; and, (ii) an amount equal to nine (9) months salary based upon the then
existing salary of Executive, payable in the same manner as salary would have
been paid to Executive had he continued to work for Employer hereunder. However,
such amount shall be reduced by the amount of any payments to be paid to
Executive under any long-term disability insurance policy maintained by Employer
for the benefit of Executive. In addition to the foregoing, and notwithstanding
the provisions of any other agreement to the contrary, Employer shall continue
to provide to Executive all other benefits referred to in Section 5.1 hereof for
nine (9) months following the Termination Date.


 
 
 
6

--------------------------------------------------------------------------------

 




6.3    Termination By Executive for Cause.


6.3.1.    Termination Event. This Agreement shall terminate upon ten (10) days
prior written notice from Executive to Employer of Executive’s decision to
terminate “for cause” (as defined below), provided that the notice specifies the
conduct constituting “for cause” hereunder, and Employer does not remediate or
cease, as appropriate, the conduct constituting “for cause” prior to the
expiration of such ten (10) day period. For purposes of this Section 6.3, the
term “for cause” shall include the following:


(a)    The willful breach of any of the material obligations of Employer owed to
Executive under this Agreement;


(b)    The Employer’s primary chief executive offices are moved to a location
outside of Orange County, California, unless approved by the Board; or


(c)    The material breach of this Agreement by Employer.


6.3.2.    Result of Termination. Upon termination of Executive’s employment
pursuant to this Section 6.3. Employer shall pay to Executive, on the
termination date designated by Executive, an amount equal to (i) all accrued and
unpaid salary and other compensation payable to Executive by Employer and all
accrued and unused vacation and sick pay payable to Executive by Employer with
respect to services rendered by Executive to Employer through the Termination
Date; and, (ii) an amount equal to twelve (12) months salary based upon the then
existing salary of Executive, payable in the same manner as salary would have
been paid to Executive had he continued to work for Employer hereunder. In
addition to the foregoing, and notwithstanding the provisions of any other
agreement to the contrary, Employer shall continue to provide to Executive all
other benefits that would otherwise be payable to Executive pursuant to Section
5.1 hereof for the twelve (12) months following the Termination Date.


6.4    Termination by Executive Without Cause.
 
6.4.1.    Termination Event. This Agreement shall terminate immediately upon
delivery to Employer of thirty (30) days written notice of termination by
Executive without cause.


6.4.2.    Result of Termination. Upon termination of this Agreement pursuant to
this Section 6.4, Employer shall pay to Executive, on the Termination Date, a
lump sum payment of an amount equal to all accrued and unpaid salary and other
compensation payable to Executive by Employer and all accrued and unused
vacation and sick pay payable to Executive by Employer with respect to services
rendered by Executive to Employer through the Termination Date.


 
 
 
7

--------------------------------------------------------------------------------

 




6.5    Termination by Employer With Cause.


6.5.1.    Termination Event. This Agreement shall terminate upon ten (10) days
prior written notice from Employer to Executive of the termination of
Executive’s employment “for cause” (as defined below), provided that the notice
specifies the conduct constituting “for cause” hereunder, and Executive does not
cease the conduct constituting “for cause” prior to the expiration of such ten
(10) day cure period. For purposes of this Section 6.5, the term “for cause”
shall include the following:
 
(a)    Any action by Executive resulting in the conviction or plea of nolo
contendre of any criminal statute constituting a felony;


(b)    Gross misconduct in the performance of Executive’s duties hereunder;


(c)    The failure by Executive to follow or comply with the policies and
procedures of Employer, or the written directives of the Board of Directors of
Employer, provided that such policies, procedures or directives are consistent
with Executive’s duties hereunder;


(d)    The violation by Executive of any material provision of this Agreement.


6.5.2.    Result of Termination. Upon termination of this Agreement pursuant to
this Section 6.5, Employer shall pay to Executive, on the Termination Date, a
lump sum payment of an amount equal to all accrued and unpaid salary and other
compensation payable to Executive by Employer and all accrued and unused
vacation and sick pay payable to Executive by Employer with respect to services
rendered by Executive to Employer through the Termination Date.


6.6    Termination By Employer Without Cause.


6.6.1.    Termination Event.  The employment of Executive shall terminate
immediately upon delivery to Executive of written notice of termination by
Employer, which shall be deemed to be “without cause” unless termination is
expressly stated to be pursuant to Sections 6.1 or 6.2.


6.6.2.    Result of Termination. Upon termination of this Agreement pursuant to
this Section 6.6, Employer shall pay to Executive, on the Termination Date, an
amount equal to (i) all accrued and unpaid salary and other compensation payable
to Executive by Employer and all accrued and unused vacation and sick pay
payable to Executive by Employer with respect to services rendered by Executive
to Employer through the Termination Date; and, (ii) an amount equal to twelve
(12) months salary based upon the then existing salary of Executive, payable in
the same manner as salary would have been paid to Executive had he continued to
work for Employer hereunder. In addition to the foregoing, and notwithstanding
the provisions of any other agreement to the contrary, Employer shall continue
to provide to Executive all other benefits that would otherwise be payable to
Executive pursuant to Section 5.1 hereof for the twelve (12) months following
the Termination Date.


 
 
 
8

--------------------------------------------------------------------------------

 




6.7    Termination upon the Expiration of the Term. Upon termination of this
Agreement upon the scheduled expiration of the Term pursuant to Section 3.4,
above, Employer shall pay to Executive, on the Termination Date, an amount equal
to (i) all accrued and unpaid salary and other compensation payable to Executive
by Employer and all accrued and unused vacation and sick pay payable to
Executive by Employer with respect to services rendered by Executive to Employer
through the Termination Date; and, (ii) an amount equal to twelve (12) months
salary based upon the then existing salary of Executive, payable in the same
manner as salary would have been paid to Executive had he continued to work for
Employer hereunder.


6.8    Disputes as to Termination. If either party disputes any aspect of
Executive’s termination hereunder, the disputing party shall demand arbitration
of the dispute by written notice to the other no later than thirty (30) days
after the applicable termination date. The costs of arbitration, including the
fees and expenses of the arbitrator, shall be paid by Employer. Each Party shall
bear the cost of preparing and presenting its case including the use of any
expert witness. Such arbitration shall be commenced not later than thirty (30)
days following the date of delivery of the notice of arbitration by a panel of
three qualified arbitrators, one who shall be designated by Executive, one by
the Employer and one (who shall act as chairman of the arbitration panel) by the
first two arbitrators so appointed. The arbitration shall be conducted in Orange
County, California in accordance with the rules promulgated and adopted by the
American Arbitration Association (with the right of discovery as provided in the
California Code of Civil Procedure by all Parties), and each Party shall retain
the right to cross-examine the opposing Party's witnesses, either through legal
counsel, expert witnesses or both. The majority decision of the arbitration
panel shall be made in writing, and shall be final, binding and conclusive on
all Parties (without any right of appeal therefrom) and shall not be subject to
judicial review.


6.9    Termination Date. For purposes of this Agreement, the term “Termination
Date” shall mean that date on which Executive’s employment is terminated
pursuant to this Article VI.


VII


INTENDED TAX RESULTS


The Parties believe that the payments pursuant to Section 5.5 and Article VI,
above, do not constitute “Excess Parachute Payments” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”). Notwithstanding such
belief and intent, if any benefit under these provisions constitutes an “Excess
Parachute Payment”, Employer shall pay to Executive an additional amount (the
“Tax Payment”) such that (i) the excess of all Excess Parachute Payments
(including payments under this sentence) over the sum of excise tax thereon
under Section 4999 of the Code and income tax thereon under Subtitle A of the
Code and under applicable state law is equal to (ii) the excess of all Excess
Parachute Payments (excluding payments under this sentence) over income tax
thereon under Subtitle A of the Code and under applicable state law is equal to
(iii) the excess of all Excess Parachute Payments (excluding payments under this
sentence) over income tax thereon under Subtitle A of the Code and under
applicable state law. Such Tax Payment shall be paid to Executive concurrently
with the severance payment referred to in Section 5.5.2., above.


 
 
 
9

--------------------------------------------------------------------------------

 




VIII


NO MITIGATION


The payments required to be paid to Executive by Employer pursuant to Section
5.5.2. and Article VI, above, shall not be reduced by or mitigated by amounts
which Executive earns or is capable of earning during any period following his
Termination Date, and shall not be subject to any offsets, deductions, or
charges, other than as may be required under applicable Federal and State tax
withholding and similar requirements.


IX


CONFIDENTIAL INFORMATION AND RELATED COVENANTS


9.1    Trade Secrets Covenants. Executive shall not at any time, whether during
or subsequent to the term of Executive’s employment, unless specifically
consented to in writing by Employer, either directly or indirectly use, divulge,
disclose or communicate to any person, firm, or corporation, in any manner
whatsoever, any confidential information concerning any matters affecting or
relating to the business of Employer, including, but not limited to, the names,
buying habits, or practices of any of its customers, its’ marketing methods and
related data, the names of any of its vendors or suppliers, costs of materials,
the prices it obtains or has obtained or at which it sells or has sold its
products or services, manufacturing and sales, costs, lists or other written
records used in Employer’s business, compensation paid to employees and other
terms of employment, or any other confidential information of, about or
concerning the business of Employer, its manner of operation, or other
confidential data of any kind, nature, or description. The Parties hereby
stipulate that as between them, the foregoing matters are important, material,
and confidential trade secrets and affect the successful conduct of Employer’s
business and its goodwill, and that any breach of any term of this Section 9.1
is a material breach of this Agreement.


9.2    Customer Accounts Covenants. As used herein, the term “Customer Accounts”
shall mean all accounts, clients, customers, and the like of Employer and its
affiliates, subsidiaries, licensees, and business associations, whether now
existing or hereafter developed or acquired, including any and all accounts
developed or acquired by or through the efforts of Executive. During and through
the Term of this Agreement and continuing for a period of twenty four (24)
months immediately following the termination of Executive’s employment with
Employer, Executive shall not directly or indirectly make known to any person,
firm, corporation or entity the names or addresses of any of the Customer
Accounts or any other information pertaining to them. During this same time
period, Executive shall not, directly or indirectly, for Executive or any other
person, firm, corporation or entity, divert, take away, call on or solicit, or
attempt to divert, take away, call on or solicit, any of the Customer Accounts,
including but not limited to those Customer Accounts which Executive called or
with whom Executive became acquainted during Executive’s employment with
Employer.


9.3    Employees Covenant. During and through the Term of this Agreement and
continuing for a period of twenty four (24) months immediately following the
termination of Executive’s employment with Employer, Executive shall not,
directly or indirectly, cause or induce, or attempt to cause or induce, any
employee of Employer to terminate his or her employment with Employer, as such
employment exists at any time following the execution of this Agreement.


 
 
 
10

--------------------------------------------------------------------------------

 




9.4    Books and Records. All equipment, notebooks, documents, memoranda,
reports, files, samples, books, correspondence, lists, computer disks and data
bases, computer programs and reports, computer software, and all other written,
graphic and computer generated or stored records affecting or relating to the
business of Employer which Executive shall prepare, use, construct, observe,
possess, or control shall be and remain the sole and exclusive property of
Employer, and shall constitute trade secret information of Employer. Within five
(5) day so of the Termination Date, Executive shall promptly deliver to Employer
all such equipment, notebooks, documents, memoranda, reports, files, samples,
books, correspondence, lists, computer disks and data bases, computer programs
and reports, computer software, and all other written, graphic and computer
generated or stored records relating to the business of Employer which are or
have been in the possession or under the control of Executive.


9.5    Injunctive Relief. Executive acknowledges that if Executive violates any
of the provisions of this Article IX, it will be difficult to determine the
amount of damages resulting to Employer. In addition to any other remedies which
it may have, Employer shall also be entitled to seek temporary and permanent
injunctive relief without the necessity of proving actual damages.


9.6    Enforcement of Covenants. It is the desire and intent of the Parties that
the provisions of this Article IX shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Article IX shall be adjudicated to be invalid or unenforceable, this Article IX
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of this Article in the particular jurisdiction in which such
adjudication is made.


X


PROPRIETARY INTEREST


10.1    Inventions. All inventions, improvements, ideas and disclosures (whether
or not patentable) conceived or reduced to practice (actually or constructively)
by Executive during the Term of this Agreement which are directly or indirectly
related to Employer’s business shall be the property of Employer. Executive
shall execute and deliver to Employer, at Employer’s expense, all instruments of
assignment necessary to vest title to such intangible rights in Employer, and,
if requested, to execute all applications for issuance of Letters Patent in the
United States or abroad and assignments thereof.


10.2    Specific Exclusion. Specifically excluded from this Article XI are any
inventions which qualify fully under California Labor Code §2870, which provides
as follows:


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Related at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
 
(2)    Result from any work performed by the employee for the employer.


 
 
 
11

--------------------------------------------------------------------------------

 




(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


XI


REPRESENTATIONS AND WARRANTIES OF EXECUTIVE


Executive hereby represents and warrants to Employer the following as of and on
the day this Agreement is executed:


(a)    The execution, delivery, and consummation of this Agreement will comply
with all applicable law and will not:


(i)    Violate any judgment, order, writ or decree of any court or
administrative body applicable to Executive;


(ii)    Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any right to proceed against Employer under any
agreement, commitment, contract (written or oral) or other instrument to which
Executive is a party.


(b)    Executive is not subject to any non-compete, non-disclosure or similar
agreement (whether oral or written) with any third party.






XII


EXTENT OF RELATIONSHIP


EXECUTIVE HEREBY ACKNOWLEDGES THAT THIS AGREEMENT (AND ALL OTHER REFERENCES
HEREIN) THE SOLE AGREEMENT BETWEEN EMPLOYER AND EXECUTIVE REGARDING THE EXTENT
OF THE EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYER AND EXECUTIVE. THERE IS NO OTHER
AGREEMENT, EXPRESS OR IMPLIED, BETWEEN EMPLOYER AND EXECUTIVE FOR EMPLOYMENT
BEYOND THE TERM SPECIFIED HEREIN OR UNDER ANY CONDITIONS OTHER THAN THOSE STATED
HEREIN. EMPLOYER AND EXECUTIVE BOTH HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
ONLY IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


_______________ 
_______________
Employer Initials
Executive’s Initials





 
 
 
12

--------------------------------------------------------------------------------

 




XIII


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 14.13, below, as
follows:


If to Employer :
With a copy to:
Mr. David Noyes
Keith A. Rosenbaum, Esq.
OXFORD MEDIA, INC.
SPECTRUM LAW GROUP, LLP
One Technology Drive, Building H
1900 Main Street, Suite 125
Irvine, California, 92618
Irvine, California 92614
   
If to Executive:
 
Mr. David Parker
 
One Technology Drive, Building H
 
Irvine, California, 92618
 



XIV


ADDITIONAL PROVISIONS


14.1    Executed Counterparts. This Agreement may be executed in any number of
original, fax, electronic, or copied counterparts, and all counterparts shall be
considered together as one agreement. A faxed, electronic, or copied counterpart
shall have the same force and effect as an original signed counterpart. Each of
the Parties hereby expressly forever waives any and all rights to raise the use
of a fax machine or E-Mail to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a fax machine E-Mail, as a defense to the formation of a contract.


14.2    Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.


14.3    Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.


14.4    Severability. Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


14.5    Governing Law. This Agreement shall be governed by the laws of the State
of California, without giving effect to any choice or conflict of law provision
or rule (whether of the State of California or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.


 
 
 
13

--------------------------------------------------------------------------------

 




14.6    Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.


14.7    Additional Documentation. The Parties hereto agree to execute,
acknowledge and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices and certificates which may be necessary or
convenient under the laws of the State of California.


14.8    Attorney’s Fees. If any legal action (including arbitration) is
necessary to enforce the terms and conditions of this Agreement, the prevailing
Party shall be entitled to costs and reasonable attorney’s fees.


14.9    Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


14.10    Remedies.


14.10.1     Specific Performance. The Parties hereby declare that it is
impossible to measure in money the damages which will result from a failure to
perform any of the obligations under this Agreement. Therefore, each Party
waives the claim or defense that an adequate remedy at law exists in any action
or proceeding brought to enforce the provisions hereof.


14.10.2.    Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
14.11    Waiver. No failure by any Party to insist on the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.
 
14.12    Assignability. This Agreement is not assignable by either Party without
the expressed written consent of all Parties.


14.13    Notices. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by mail, by telegram
or by recognized commercial over-night delivery service (such as Federal
Express, UPS or DHL), and shall be deemed given (a) if by hand delivery, upon
such delivery; (b) if by facsimile transmission, upon telephone confirmation of
receipt of same; (c) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(d) if by telegram, upon telephone confirmation of receipt of same; or, (e) if
by recognized commercial over-night delivery service, upon such delivery.


 
 
 
14

--------------------------------------------------------------------------------

 




14.14    Time. All Parties agree that time is of the essence as to this
Agreement.


14.15    Disputes. The Parties agree to cooperate and meet in order to resolve
any disputes or controversies arising under this Agreement. Should they be
unable to do so, then either may elect arbitration under the rules of the
American Arbitration Association, and both Parties are obligated to proceed
thereunder, to resolve all disputes, other than those arising under Section 6.8,
above. Arbitration shall proceed in Orange County, and the Parties agree to be
bound by the arbitrator’s award, which may be filed in the Superior Court of
California, County of Orange. The Parties consent to the jurisdiction of
California Courts for enforcement of this determination by arbitration. The
prevailing Party shall be entitled to reimbursement for his attorney’s fees and
all costs associated with arbitration. In any arbitration proceeding conducted
pursuant to the provisions of this Section, both Parties shall have the right to
conduct discovery, to call witnesses and to cross-examine the opposing Party’s
witnesses, either through legal counsel, expert witnesses or both, and the
provisions of the California Code of Civil Procedure (Right to Discovery;
Procedure and Enforcement) are hereby incorporated into this Agreement by this
reference and made a part hereof.


14.16    Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.


14.17    Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


14.18    Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.


14.19    Consents, Approvals, and Discretion. Except as herein expressly
provided to the contrary, whenever this Agreement requires consent or approval
to be given by a Party, or a Party must or may exercise discretion, the Parties
agree that such consent or approval shall not be unreasonably withheld,
conditioned, or delayed, and such discretion shall be reasonably exercised.
Except as otherwise provided herein, if no response to a consent or request for
approval is provided within ten (10) days from the receipt of the request, then
the consent or approval shall be presumed to have been given.


14.20    No Third Party Beneficiaries. This Agreement has been entered into
solely by and between Employer and Executive, solely for their benefit. There is
no intent by either Party to create or establish a third party beneficiary to
this Agreement, and no such third party shall have any right to enforce any
right, claim, or cause of action created or established under this Agreement.


14.21    Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


 
 
 
15

--------------------------------------------------------------------------------

 




14.22    Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.


14.23    Survival. Notwithstanding anything herein to the contrary, the
provisions of Section 5.6 and Articles VI, VII, VIII, and IX, inclusive, shall
expressly survive the termination of this Agreement.


XV


EXECUTION


IN WITNESS WHEREOF, this EXECUTIVE EMPLOYMENT AGREEMENT has been duly executed
by the Parties in Orange County, California, and shall be effective as of and on
the Effective Date set forth in Article I of this Agreement. Each of the
undersigned Parties hereby represents and warrants that it (i) has the requisite
power and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder; and, (ii) it is
duly authorized and empowered to execute and deliver this Agreement.




EMPLOYER:
EXECUTIVE:
   
OXFORD MEDIA, INC.
 
a Nevada corporation
   
_______________________
 
DAVID PARKER
   
BY: __________________________
DATED: ______________________
   
NAME: _______________________
     
TITLE: _______________________
     
DATED: ______________________
 





 
 
 
16

--------------------------------------------------------------------------------

 


 
EXHIBIT 3.1


SERVICES


As of and on 16 February 2006, the Parties hereby agree that Executive shall
serve as the Chief Operating Officer and Vice-Chairman of the Board for
Employer.






























































 
17

--------------------------------------------------------------------------------

 
 


EXHIBIT 4.1


BASE ANNUAL SALARY


First Six Months
$250,000.00 annually
 
 
01 March 2006 through 28 February 2007
$325,000      annually
   
Salary shall increase on 01 March each year under the Term, commencing in 2008,
in an amount equal to ten percent (10%) of the salary for the 12-months then
ended.





















































 
18

--------------------------------------------------------------------------------

 
 


EXHIBIT 5.4


INDEMNIFICATION AGREEMENT


























































19


--------------------------------------------------------------------------------